DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                      SABIR ABDUL-HAQQ YASIR,
                              Appellant,

                                     v.

                 HOWARD C. FORMAN, Clerk of Courts,
                            Appellee.

                              No. 4D13-3336

                           [September 10, 2014]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Matthew I. Destry, Judge; L.T. Case No.
13000006WF10.

   Sabir Abdul-Haqq Yasir, Lake City, pro se.

   No appearance for appellee.

FORST, J.

   The petitioner appeals the trial court’s order denying his motion to tax
costs. As neither the order nor the record explains the trial court’s
rationale in denying the motion, we reverse and remand.

                               Background

    The petitioner – who is incarcerated – sent two public records requests
to the Broward County Clerk’s office, seeking copies of documents from
the court file in his criminal case. The first request was dated September
3, 2012, and the second was dated October 1, 2012. Seemingly receiving
no response from the Clerk’s office, the petitioner sought a judicial means
of compelling the requested documents. He filed a petition for writ of
mandamus on December 26, 2012, which was granted by the trial court.
With this mandate from the court, the Clerk’s office finally complied with
the petitioner’s records requests. In doing so, the petitioner incurred costs
for copies and mailing.
   The petitioner then filed a motion to tax costs. The trial court
summarily denied this motion. The petitioner now appeals the denial of
his motion to tax costs.

             Trial Court failed to make sufficient findings
             to support its summary denial of the motion.

   Mandamus is an appropriate means of compelling compliance with the
Public Records Act. Weeks v. Golden, 764 So. 2d 633, 634 (Fla. 1st DCA
2000). A party is entitled to “the reasonable costs of enforcement” under
section 119.12, Florida Statutes (2013), when “such agency unlawfully
refused to permit a public record to be inspected or copied[.]” “Unlawful
refusal under section 119.12 includes not only affirmative refusal to
produce records, but also unjustified delay in producing them.” Lilker v.
Suwanee Valley Transit Auth., 133 So. 3d 654, 655-56 (Fla. 1st DCA 2014);
see also Office of State Attorney for Thirteenth Judicial Circuit of Fla. v.
Gonzalez, 953 So. 2d 759, 760 (Fla. 2d DCA 2007); Barfield v. Town of
Eatonville, 675 So. 2d 223, 224 (Fla. 5th DCA 1996); Brunson v. Dade Cnty.
Sch. Bd., 525 So. 2d 933 (Fla. 3d DCA 1988).

   In this case, the petitioner sent two public records requests before
having to resort to the courts in order to compel compliance with his
requests. Nearly four months after the petitioner sent his first request,
and with an order from the court, the Clerk’s office finally surrendered the
requested documents. The order denying the petitioner’s motion to tax
costs does not address this delay. Thus, we are unable to surmise whether
the Clerk’s refusal/delay was justified. If not, then the petitioner would
be entitled to his costs pursuant to section 119.12. Lilker, 133 So. 3d at
655-56.

   Although section 119.12 provides a basis for costs associated with
enforcing compliance with the Public Records Act, some postage, envelope
and copying costs can also be awarded to a party who is incarcerated so
long as those costs are reasonable. Weeks v. Golden, 846 So. 2d 1247,
1249-50 (Fla. 1st DCA 2003). Accordingly, we reverse the order denying
the petitioner’s motion to tax costs and remand the case for further
proceedings consistent with this opinion.

   Reversed and Remanded.

STEVENSON and CIKLIN, JJ., concur.

                           *         *         *


                                     2
Not final until disposition of timely filed motion for rehearing.




                               3